Title: To Benjamin Franklin from ——— Didelot, 6 January 1782
From: Didelot, ——
To: Franklin, Benjamin


Monsieur
Paris le 6. Janvier 1782.
Sachant que votre Excélence est curieuse des nouvelles découvertes, J’ai l’honneur de vous prévenir que je viens d’en faire une, ainsy que j’ai eu celui de lui dire vendredy dr. chez Mr. de la Blanchery. Après une 20ne. d’années de recherches et d’epreuves Tacites et Succéssives qui me paroit d’autant plus interessante qu’elle est l’antidote puissant de toutes les matieres combustibles et particulierement du Goudron dont le feu Seroit le plus opiniatre. Je me Suis Surtout attaché à cette derniere comme la plus essentielle, pour la conservation des Marins et de la Marine.
Les diférentes Epreuves que j’ai faites publiquement m’ont merité les Sufrages des amateurs des Sciences et même des Marins.
Si votre Excélence Juge à propos ainsi que Je l’ose espérer que j’aille faire une Epreuve Sous Ses yeux d’une Liqueur que Je Compose en conséquence Je m’estimerai dautant plus heureux que personne ne peut porter un Jugement plus Sain qu’elle Sur une découverte qu’on me croit digne d’etre Soumise à Ses vastes et Sublimes Lumieres, et de l’attention du Gouvernement. En consequence Je vous Suplie donc, Monsieur, de me fair donner votre Jour et votre heure ainsy qu’a l’endroit qu’il vous plaira de me faire indiquer ou je me transporterai avec tout le Zèle possible.
Ce même Jour J’ai Lhonneur de proposer la même Epreuve à Mgr. le Comte Destaing. Je Serois comblé à tous égards Si vous daigniés vous entendre en conséquence avec ce Seigneur pour être egalement Spectateur de la même Epreuve.
Je Suis avec un très profond respect Monsieur Votre très humble et très obéissant Serviteur
Didelota Lhôtel de BrunswickRuë des Prouvaires.
M. franquelin Ministre de L’Amérique
 
Notation: Didelot 6. Janvier 1782.
